DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                            Response to Arguments
2.	Applicant's arguments filed October 20, 2022 have been fully considered but they are not persuasive.
	In re pages 11-12, applicants argue, with respect to claims 1 and 17, that Lee does not disclose each limitation of claims 1 and 17. Therefore, Applicant respectfully submits that claims 1 and 17 are in condition for allowance.
Claim 1, as amended, recites, "provide a channel select waveform to a first display controller and to a second display controller, the channel select waveform having a first waveform feature and a second waveform feature, wherein the first waveform feature is a rising edge or a falling edge; and the channel select waveform configured to: instruct, based on the first waveform feature, the first display controller to provide at least a first portion of video data on a first channel; and instruct, based on the second waveform feature, the second display controller to provide at least a second portion of the video data on a second channel, the second channel different from the first channel." 
Claim 17, as amended, recites, "providing, by at least one processor, a channel select waveform to a first display controller and to a second display controller, the channel select waveform having a first waveform feature and a second waveform feature, wherein the first waveform feature is a rising edge or a falling edge; and the channel select waveform configured to: instruct, based on the first waveform feature, the first display controller to provide at least a first portion of video data on a first channel; and instruct, based on the second waveform feature, the second display controller to provide at least a second portion of the video data on a second channel, the second channel different from the first channel." 
Lee does not disclose at least these claim limitations. Lee discloses that a first CPU 110- 1 and a second CPU 110-2 of FIG. 2 receive a display mode change command IST and generate each of a first display command D_CMD1 and a second display command D_CMD2 according to the received display mode change command IST, respectively. See, e.g., Lee, Column 6, Lines 48-53 and FIG. 2. Lee also discloses that in response to the third control signal ST3, the first video output logic circuit 129 controls a timing, e.g., a start timepoint of rising edge or falling edge, of at least one of a plurality of first timing control signals CTRL1, i.e., a fist video clock signal VCLK1, a first vertical synchronizing signal Vsync1, a first horizontal synchronization signal Hsync1 and a first data enable signal VDEN1. See, e.g., Lee, Column 9, Lines 46-52 and FIG. 5. The IST signal of Lee is received by CPU 110-1 and CPU 110-2, and the timing control signal CLTRL1 is transmitted by the display controller 120 to the display 130. 
See, e.g., Lee, FIG. 2. Thus, Lee does not disclose providing, by at least one processor, a channel select waveform to a first display controller and to a second display controller, the channel select waveform having a first waveform feature and a second waveform feature, wherein the first waveform feature is a rising edge or a falling edge; and the channel select waveform configured to: instruct, based on the first waveform feature, the first display controller to provide at least a first portion of video data on a first channel; and instruct, based on the second waveform feature, the second display controller to provide at least a second portion of the video data on a second channel, the second channel different from the first channel.
	In response, the examiner respectfully disagrees. As recognized by applicants that Lee discloses that the first CPU 110-1 and a second CPU 110-2 receive a display mode change command IST and generate each of a first display command D_CMD1 and a second display command D_CMD2 according to the received display mode change command IST, respectively. See, e.g., Lee, column 6, lines 48-53 and Fig. 2. The CPU 110-1 is interpreted as the claimed first display controller and the CPU 110-2 is interpreted as the claimed second display controller. The CPU 110-1 and the CPU 110-2 are digital operated. It is further noted that the IST command anticipates the claimed a channel select waveform. Since the CPU 110-1 and the CPU 110-2 are digital circuit, the IST command does have a rising edge and a falling edge (digital signal, 1 and 0). Even if, the CPU 110-1 and the CPU 110-2 are not digital circuit, the IST command also does have a rising edge and a falling edge (sinusoidal signal). Thus, Lee does indeed disclose all the claimed limitations of claims 1 and 17.
In re pages 12-13, applicants argue, with respect to claim 8, that Lee does not disclose each limitation of claim 8. Therefore, Applicant respectfully submits that claim 8 is in condition for allowance.
Claim 8 recites, "at least one processor coupled to the first display controller and to the second display controller, the at least one processor configured to: provide video data to the first display controller and to the second display controller; and provide a channel select waveform to the first display controller and to the second display controller, the channel select waveform having a first waveform feature and a second waveform feature; wherein the first display controller is configured to, responsive to receiving the first waveform feature the channel select waveform, instruct the first display device to display at least a first portion of the video data; wherein the second display controller is configured to, responsive to receiving the second waveform feature of the channel select waveform, instruct the second display device to display at least a second portion of the video data." 
Lee does not disclose at least these claim limitations. Lee discloses that a first CPU 110- 1 and a second CPU 110-2 of FIG. 2 receive a display mode change command IST and generate each of a first display command D_CMD1 and a second display command D_CMD2 according to the received display mode change command IST, respectively. See, e.g., Lee, Column 6, Lines 48-53 and FIG. 2. Lee also discloses the first display controller 120, so as to display a part of video data stored in a frame buffer 160 according to, for example, a line split mode of FIG. 8 or a frame split mode of FIG. 8, may output a plurality of first timing control signals CTRL1 with a first video data DATA1 to a first display 130 according to the fist display command D_CMD1 and a second synchronizing information Sync_2x output from a second display controller 140. See, e.g., Lee, Column 5, Lines 36-43 and FIG. 1. Additionally, Lee discloses that the first display controller 120 may transmit a fist video data DATA1 to the first display 130 in response to a first display command D_CMD1 and a second synchronization information Sync_2X, and the second display controller 140 may transmit a second video data DATA2 to the second display 150 in response to a second display command D_CMD2 and a fist synchronization information Sync_1X. See, e.g., Lee, Column 5, Line 64-Column 6, Line 4 and FIG. 1. Lee does not disclose at least one processor coupled to the first display controller and to the second display controller, the at least one processor configured to: provide video data to the first display controller and to the second display controller; and provide a channel select waveform to the first display controller and to the second display controller, the channel select waveform having a first waveform feature and a second waveform feature; wherein the first display controller is configured to, responsive to receiving the first waveform feature the channel select waveform, instruct the first display device to display at least a first portion of the video data; and wherein the second display controller is configured to, responsive to receiving the second waveform feature of the channel select waveform, instruct the second display device to display at least a second portion of the video data.
	In response, the examiner respectfully disagrees. As discussed above with respect to claims 1 and 17, Lee does disclose that the IST command has a first waveform feature and a second waveform feature as required by claim 8.
In re page 14, applicants state that the remaining dependent claims are allowable for the same reasons as discussed in independent claims 1, 8 and 17 above.
In response, as discussed above, Lee does indeed disclose all the claimed limitations of independent claims 1, 8 and 17.
                                          Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 5, 8-9, 13, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Lee et al. (US Patent No. 8,963,798 B2).
In considering claim 1, Lee et al. discloses all the claimed subject matter, note 1) the claimed provide a channel select waveform to a first display controller and to a second display controller, the channel select waveform having a first waveform feature and a second waveform feature, wherein the first waveform feature is a rising edge or a falling edge is met by the display mode change command IST, the CPU 110-1, the CPU 110-2, the first display command D_CMD1, the second display command D_CMD2 (Fig. 2, col. 5, lines 5-35 and col. 6, lines 20-33), 2) the claimed the channel select waveform configured to: instruct, based on the first waveform feature the first display controller to provide at least a first portion of video data on a first channel is met by the CPU 110-1 along the first display controller 120 to outputs a plurality of first timing control signals CTRL1 with a first video data DATA1 to a first display 130 (Fig. 2, col. 5, line 5 to col. 6, line 33), and 3) the claimed instruct, based on the second waveform feature, the second display controller to provide at least a second portion of the video data on a second channel, the second channel different from the first channel is met by the CPU 110-2 along the second display controller 140 which outputs a plurality of second timing control signals CTRL2 with a second video data DATA2 to a second display 150 (Fig. 2, col. 5, line 5 to col. 6, line 33).  
In considering claim 2, the claimed further configured to obtain the first portion of the video data and the second portion of the video data; provide the first portion of the video data and the second portion of the video data at a frequency; and determine that the first display controller is to provide the first portion of the video data based on a synchronization signal having the frequency is met by the CPU 110 and the first display controller 120 which generates a first synchronizing information Sync_1X in response to the first display command D-_CMD1 (Figs. 1-3, col. 6, line 34 to col. 7, line 44).  
In considering claim 5, the claimed wherein the video data includes a first video frame and a second video frame, the first waveform feature is a rising edge and a second waveform feature is a falling edge, and the multi-channel controller is configured to instruct: the first display controller to provide the first video frame on the first channel in response to the rising edge; and the second display controller to provide the second video frame on the second channel in response to the falling edge is met by the frame buffer 160 and the first video output logic circuit 129 controls a timing, e.g., a start time-point of rising edge or falling edge, of at least one of a plurality of first timing control signals CTRL1 (Figs. 5-6, col. 9, line 23 to col. 11, line 16).  
Claim 8 is rejected for the same reason as discussed in claim 1 above and further the claimed a first display device; a first display controller coupled to the first display device; a second display device; a second display controller coupled to the second display device; and at least one processor coupled to the first display controller and to the second display controller is met by the displays 130 and 150, the display controllers 120 and 140, the CPU 110 (Fig. 1, col. 4, line 61 to col. 6, line 19).
Claim 9 is rejected for the same reason as discussed in claim 2 above.
Claim 13 is rejected for the same reason as discussed in claim 5 above.
Claim 17 is rejected for the same reason as discussed in claim 1 above. 
Claim 19 is rejected for the same reason as discussed in claim 5 above.
Allowable Subject Matter
5.	Claims 3-4, 6-7, 10-12, 14-16, 18 and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 15, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422